                 Case 2:18-cv-03298-DJH Document 10 Filed 10/15/18 Page 1 of 5



     Ibrahim Muhtaseb
 1   647 S. Glassell St.
     Orange , Ca 92866
 2
     Ca. State Bar No. 299472
 3   IbrahimMuhtaseb@Gmail.com
     T: (951) 704-3475
 4
     Attorney for Plaintiff,
 5
                               IN THE UNITED STATES DISTRICT COURT
 6
                                   FOR THE DISTRICT OF ARIZONA
 7

 8
                                                   )
     Bonnie Perkins,                               ) No.
 9
                                                   )
                     Plaintiffs,                   )
10
                                                   )
            v.                                     )
11
                                                   )
     Capital One Bank (USA), N.A.,                 ) COMPLAINT
12
                                                   )
                     Defendant.                    )
13

14
            BONNIE PERKINS (“Plaintiff”), by her attorneys, alleges the following against
15
            CAPITAL ONE BANK (USA), N.A (“Defendant”):
16
        1. Plaintiff brings this action on behalf of herself individually seeking damages and any
17
            other available legal or equitable remedies resulting from the illegal actions of
18
            Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
19

20
            cellular telephone in violation of the Telephone Consumer Protection Act (hereinafter

21          “TCPA”), 47 U.S.C. § 227 et seq.

22                                      JURISDICTION AND VENUE

23      2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

24          Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and
25
            state courts have concurrent jurisdiction over private suits arising under the TCPA.



                                                     1

                                        PLAINTIFF’S COMPLAINT
           Case 2:18-cv-03298-DJH Document 10 Filed 10/15/18 Page 2 of 5



     3. Venue is proper in the United States District Court for District of Arizona pursuant to 28
 1
        U.S.C § 1391(b) because Plaintiff resides within this District and a substantial part of the
 2

 3      events or omissions giving rise to the herein claims occurred, or a substantial part of

 4      property that is the subject of the action is situated within this District.

 5                                            PARTIES

 6   4. Plaintiff is a natural person residing in Maricopa County, in the city of Mesa, Arizona.
 7   5. Defendant is a Virginia corporation doing business in the State of Arizona.
 8
     6. At all times relevant to this Complaint, Defendant has acted through its agents
 9
        employees, officers, members, directors, heir, successors, assigns, principals, trustees,
10
        sureties, subrogees, representatives and insurers.
11
                                   FACTUAL ALLEGATIONS
12
     7. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
13
        debts incurred through purchases made on credit issued by Defendant.
14

15
     8. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (602)

16      228-67XX.

17   9. Defendant places collection calls to Plaintiff from phone numbers using an automated

18      telephone dialing system including, but not limited to (800) 955-6600.

19   10. Per its prior business practices, Defendant’s calls were placed with an automated
20
        telephone dialing system (“auto-dialer”).
21
     11. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §
22
        227(a) (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt
23
        allegedly owed by Plaintiff, BONNIE PERKINS.
24

25




                                                    2

                                      PLAINTIFF’S COMPLAINT
           Case 2:18-cv-03298-DJH Document 10 Filed 10/15/18 Page 3 of 5



     12. Defendant’s calls constituted calls that were not for emergency purposes as defined by
 1
        47 U.S.C. § 227(b)(1)(A).
 2

 3   13. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

 4      service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §

 5      227(b)(1).

 6   14. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
 7      automatic telephone dialing system or an artificial or prerecorded voice on her cellular
 8
        telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 9
     15. On March 30, 2017, at or around 1:37 p.m. Pacific Standard Time, Plaintiff called into
10
        Defendant’s company at phone number (800) 955-660. Plaintiff spoke with Defendant’s
11
        male representative and requested that Defendant cease calling Plaintiff’s cellular phone.
12
     16. During the conversation on March 30, 2017, Plaintiff gave Defendant both her account
13
        number and address to assist Defendant in accessing her account before asking
14

15
        Defendant to stop calling her cell phone.

16   17. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular

17      telephone and/or to receive Defendant’s calls using an automatic telephone dialing

18      system in her conversation with Defendant’s representative on March 30, 2017.

19   18. Despite Plaintiff’s request to cease, Defendant placed another two (2) collection calls to
20
        Plaintiff on April 6, 2017.
21
     19. Defendant continued to place collection calls to Plaintiff through September 6, 2017.
22
     20. Despite Plaintiff’s request that Defendant cease placing automated collection calls,
23
        Defendant placed at least two hundred and sixty-seven (267) automated calls to
24
        Plaintiff’s cell phone.
25




                                                    3

                                      PLAINTIFF’S COMPLAINT
             Case 2:18-cv-03298-DJH Document 10 Filed 10/15/18 Page 4 of 5



                          FIRST CAUSE OF ACTION
 1   NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227
 2

 3
       21. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
 4
          forth above at Paragraphs 1-20.
 5
       22. The foregoing acts and omissions of Defendant constitute numerous and multiple
 6
          negligent violations of the TCPA, including but not limited to each and every one of the
 7
          above cited provisions of 47 U.S.C. § 227 et seq.
 8
       23. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
 9

10        entitled to an award of $500.00 in statutory damages, for each and every violation,

11        pursuant to 47 U.S.C. §227(b)(3)(B).

12     24. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

13                     SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
14                         PROTECTION ACT
                          47 U.S.C. § 227 et. seq.
15

16
       25. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
17
          forth above at Paragraphs 1-20.
18
       26. The foregoing acts and omissions of Defendant constitute numerous and multiple
19
          knowing and/or willful violations of the TCPA, including but not limited to each and
20
          every one of the above cited provisions of 47 U.S.C. § 227 et seq.
21
       27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
22

23
          Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

24        violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

25     28. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.



                                                      4

                                        PLAINTIFF’S COMPLAINT
              Case 2:18-cv-03298-DJH Document 10 Filed 10/15/18 Page 5 of 5



                                         PRAYER FOR RELIEF
 1
            WHEREFORE, Plaintiff, BONNIE PERKINS, respectfully requests judgment be entered
 2

 3          against Defendant, CAPITAL ONE BANK (USA), N.A, for the following:

 4                                       FIRST CAUSE OF ACTION

 5      29. For statutory damages of $500.00 multiplied by the number of negligent violations of the

 6          TCPA alleged herein (267); $133,500.00;
 7      30. Actual damages and compensatory damages according to proof at time of trial;
 8
                                       SECOND CAUSE OF ACTION
 9
        31. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful
10
            violations of TCPA alleged herein (267); $400,500.00;
11
        32. Actual damages and compensatory damages according to proof at time of trial;
12
                                       ON ALL CAUSES OF ACTION
13
        33. Actual damages and compensatory damages according to proof at time of trial;
14

15
        34. Costs and reasonable attorneys’ fees;

16      35. Any other relief that this Honorable Court deems appropriate.

17
                                             JURY TRIAL DEMAND
18
        36. Plaintiff demands a jury trial on all issues so triable.
19
                                                    RESPECTFULLY SUBMITTED,
20
     DATED: October 15, 2018
21                                                  /s/ Ibrahim Muhtaseb
                                                    Ibrahim Muhtaseb
22                                                  Attorney for Plaintiff

23

24

25




                                                       5

                                          PLAINTIFF’S COMPLAINT
